Russell, C. J.
1. The allegation in the petition for certiorari, that “no jurisdiction was shown in the recorder’s court,” is not such a “distinct allegation in the petition for the writ of failure to prove the venue” as ■ is contemplated and required by the “practice act” of 1911 (Acts 1911, p. 149). Failure to show jurisdiction and lack of proof of venue are not synonymous. To have autnorized the judge of the superior court to grant the writ on account of the fact that the venue was not proved, the particular point'should have been specifically made.
2. The evidence, though apparently weak, was .sufficient to authorize the judgment of guilty, and the court did not err in denying .the writ of certiorari. Judgment affirmed.

Broyles, J., not presiding.